
	
		III
		110th CONGRESS
		1st Session
		S. RES. 305
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mr. Specter (for himself
			 and Mr. Lautenberg) submitted the
			 following resolution; which was referred to the
			 Committee on
			 Finance
		
		
			September 4, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		To express the sense of the Senate regarding the Medicare
		  national coverage determination on the treatment of anemia in cancer
		  patients.
	
	
		Whereas the Centers for Medicare & Medicaid Services
			 issued a final Medicare National Coverage Determination on the Use of
			 Erythropoiesis Stimulating Agents in Cancer and Related Neoplastic Conditions
			 (CAG–000383N) on July 30, 2007;
		Whereas 52 United States Senators and 235 Members of the
			 House of Representatives, representing bipartisan majorities in both chambers,
			 have written to the Centers for Medicare & Medicaid Services expressing
			 significant concerns with the proposed National Coverage Determination on the
			 Use of Erythropoiesis Stimulating Agents in Cancer and Related Neoplastic
			 Conditions, issued on May 14, 2007, regarding the use of erythropoiesis
			 stimulating agent therapy for Medicare cancer patients;
		Whereas, although some improvements have been incorporated
			 into such final National Coverage Determination, the policy continues to raise
			 significant concerns among physicians and patients about the potential impact
			 on the treatment of cancer patients in the United States;
		Whereas the American Society of Clinical Oncology, the
			 national organization representing physicians who treat patients with cancer,
			 is specifically concerned about a provision in such final National Coverage
			 Determination that restricts coverage whenever a patient’s hemoglobin goes
			 above 10 g/dL;
		Whereas the American Society of Clinical Oncology has
			 written to the Centers for Medicare & Medicaid Services to note that such a
			 restriction is inconsistent with both the FDA-approved labeling and
			 national guidelines, to express deep concerns about such final National
			 Coverage Determination, and to urge that the Centers for Medicare &
			 Medicaid Services reconsider such restriction;
		Whereas such restriction could increase blood transfusions
			 and severely compromise the high quality of cancer care delivered by physicians
			 in United States; and
		Whereas the Centers for Medicare & Medicaid Services
			 has noted that the agency did not address the impact on the blood supply in
			 such final National Coverage Determination and has specifically stated, “[t]he
			 concern about the adequacy of the nation’s blood supply is not a relevant
			 factor for consideration in this national coverage determination”: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the Centers for
			 Medicare & Medicaid Services should begin an immediate reconsideration of
			 the final National Coverage Determination on the Use of Erythropoiesis
			 Stimulating Agents in Cancer and Related Neoplastic Conditions
			 (CAG–000383N);
			(2)the Centers for
			 Medicare & Medicaid Services should consult with members of the clinical
			 oncology community to determine appropriate revisions to such final National
			 Coverage Determination; and
			(3)the Centers for
			 Medicare & Medicaid Services should implement appropriate revisions to such
			 final National Coverage Determination as soon as feasible and provide a
			 briefing to Congress in advance of announcing such changes.
			
